Citation Nr: 1620080	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO. 10-18 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a bilateral leg disability, to include bilateral radiculopathy of the legs and buttocks.

3. Entitlement to service connection for a bilateral hip disorder.

4. Entitlement to service connection for a bilateral rib disorder.

5. Entitlement to service connection for a left knee disorder, to include a meniscal injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980 in the United States Army.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran initially indicated on his substantive appeal form (VA Form 9) that he wanted a videoconference hearing before the Board; however, he withdrew this request for a hearing in December 2011. Accordingly, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(e) (2015). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issues of entitlement to service connection for a cervical spine disorder, a bilateral hip disorder, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, the evidence is at least in equipoise in showing that his current bilateral leg disability, to include bilateral radiculopathy of the legs and buttocks, is caused by and etiologically related to his service-connected degenerative disc disease (DDD) of the thoracolumbar spine. 

2. The preponderance of the evidence shows that the Veteran does not have a diagnosis of a bilateral rib disorder and has not had such a diagnosis at any point since filing his claim for service connection. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral leg disability, to include bilateral radiculopathy of the legs and buttocks, have been met. 38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2. The criteria for entitlement to service connection for a bilateral rib disorder have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A letter dated April 2010 notified the Veteran of the elements of service connection, including secondary service connection, and it informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA and private medical records. In a February 2015 remand, the Board requested that the RO attempt to ascertain private treatment records from Shubert Chiropractic, which are a part of the Veteran's claims file located in Virtual VA. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied and there was substantial compliance with the Board's remand directives. See 38 C.F.R. § 3.159(c);see also Stegall v. West, 11 Vet. App. 268 (1998). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The May 2015 and October 2015 VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear rationales in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review of the bilateral leg disability and the rib disorder claims.


Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral Leg Disability

The Veteran has contended throughout the appeal that his bilateral leg disability, to include symptoms of radiating pain and radiculopathy in his legs and buttocks, has been caused by his DDD of the thoracolumbar spine, which was granted service connection and assigned a 20 percent disability rating since December 2009. See 38 C.F.R. § 3.310. Because the Board can adjudicate the Veteran's claim based on secondary-service connection, it shall not discuss direct service connection below. 

The Veteran has a current disability in his legs. In addition to his many lay statements in the claims file, he complained of radicular symptoms in both legs, with the left leg symptoms being more severe than the right leg symptoms, during a May 2015 VA examination for his service-connected back disability. The examiner noted that during a November 2010 electromyography (EMG) study of the lower extremities, there was no evidence of right lumbar radiculopathy. This examiner concluded that his bilateral buttocks radiculopathy seemed to be related to meralgia paresthetica because the 2010 EMG was negative for radicular symptoms and the current physical examination was not consistent with radicular symptoms of the lumbar spine. However, the October 2015 VA examination report for his thoracolumbar spine showed mild signs and symptoms of intermittent radicular pain, paresthesias and/or dysesthesias, and numbness in the right and left lower extremities. The examiner specifically determined he had symptoms consistent with bilateral leg and buttocks radiculopathy but no documented diagnosis. This evidence indicates that the claims file is at least in equipoise in showing the presence of a current disability in his legs and buttocks. Thus, the first element of service connection on a secondary basis is met. 

There is conflicting evidence in the record regarding the nexus element. Specifically, the May 2015 VA examiner determined that the Veteran's radicular symptoms in his buttocks appeared to be related to meralgia paresthetica due to the negative findings of radiculopathy in the November 2010 EMG study and no findings of radiculopathy related to the thoracolumbar spine during the May 2015 VA examination. However, the October 2015 VA examiner found that his bilateral leg and buttocks radiculopathy was as likely as not (50 percent or greater probability) part and parcel of his DDD of the thoracolumbar spine because radiculopathy symptoms are not uncommon in the setting of lumbar DDD, especially at the L5-S1 spinal segments. Moreover, this examiner also noted that he experienced low/mid back pain with intermittent right leg pain radiation from his service-connected DDD of the thoracolumbar spine.

He was noted to have radiating pain and numbness in his lower extremities and buttocks stemming from lower back pain in many VA and private treatment records. Specifically, he had such symptoms in August 1997, September 1998, July 2006, September 2006, June 2007, and August 2007 private treatment records. Likewise, a November 2010 VA medical treatment record also noted the presence of these subjective symptoms. 

In addition to this medical evidence, the Veteran has consistently stated throughout this appeal that the symptoms in his lower extremities were caused by his back disability. For example, in his June 2010 claim for service connection for this disability, he stated that he had radiating pain from his low back into his left and right legs and buttocks. In his August 2011 VA Form 9, he stated that he has had continuous pain in his legs and buttocks since his initial in-service injury and that this pain had worsened throughout the years. 

The Board has considered the Veteran's lay statements and the conclusions of the VA examiners from May 2015 and October 2015. While one VA examiner determined that his current bilateral leg and buttocks disability was due to other factors, such as meralgia paresthetica, the other VA examiner concluded that it was etiologically caused by his service-connected DDD of the thoracolumbar spine. Thus, after affording the Veteran the benefit of the doubt, the evidence is at least in equipoise in showing that his current bilateral leg disability, to include bilateral radiculopathy of the legs and buttocks, is caused by and etiologically related to his service-connected DDD of the thoracolumbar spine. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for a bilateral leg disability, to include bilateral radiculopathy of the legs and buttocks, is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




Bilateral Rib Disorder

The Veteran contends that he has a bilateral rib disorder that is caused by his thoracolumbar spine disability. Specifically, in June 2010, he stated that he had radiating pain from his mid- and low back to his left and right ribs. He made a similar contention as to the presence of pain in his ribs due to his low back disability in a March 2011 notice of disagreement. In his August 2011 VA Form 9, he stated that his initial injury in service included his mid-back and that all of the pain in his ribs was radiating from the injured area. He indicated that his pain had worsened over time since the in-service injury to his back. 

August 1997 and November 1997 private medical treatment records show that he went through a low back rehabilitation program at a private medical facility and that he was using a lumbar traction chair that caused soreness in his ribs. He stopped using this device due to the soreness and irritation in his ribs. 

During an October 2015 VA examination, the examiner noted that the Veteran denied any rib disorder and the examiner specifically determined that the Veteran did not have any diagnosed disorder or disability affecting his ribs. While the examiner noted that the record indicates that he had posterior rib discomfort or pain that was worse on the right side than the left, the claims file did not show an established diagnosis of a disorder or disability in his ribs.

The preponderance of the evidence shows that he has not had a diagnosed bilateral rib disorder at any point during the present appeal period. Where there is no disability, there can be no entitlement to compensation. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). While the claims file shows that the Veteran had discomfort, pain, and irritation in his ribs prior to the appeal period from using a lumbar traction chair, the medical evidence does not show that he had an underlying disability in his ribs at any point during the appeal.

The Veteran is competent to report perceived symptoms, such as pain, but he is not competent to determine the etiology of those symptoms. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation). Although the Veteran has indicated the presence of pain his ribs, pain alone does not constitute a disability for service connection purposes. As the preponderance of the evidence shows that the Veteran has not had a current disability at any time during the claim period, there is no bilateral rib disorder that can be related to service. See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013). Absent a current disability, the claim of entitlement to service connection for a bilateral rib disorder must be denied. 

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a bilateral rib disorder is denied. See 38 C.F.R. § 3.102; Gilbert, Vet. App. at 55.


ORDER

Entitlement to service connection for a bilateral leg disability, to include bilateral radiculopathy of the legs and buttocks, is granted. 

Entitlement to service connection for a bilateral rib disorder is denied. 


REMAND

The Veteran contends that his cervical spine disorder, bilateral hip disorder, and left knee disorder were caused by his service or his service-connected back disability. 

While the Veteran underwent a VA examination for his cervical spine in October 2015, the examiner provided conflicting opinions regarding the etiology of the cervical spine disorder that needs to be clarified. The examiner stated that the Veteran's cervical spine condition (neck pain) was as likely as not (50 percent or greater probability) caused/aggravated beyond its natural progression by service factors/had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's documented in-service neck injury, spasm, and treatment in June 1979. However, the examiner appeared to indicate that his current cervical spine disorder was not etiologically related to his military service. Specifically, the examiner stated that the Veteran attested to neck pain/treatment commencing during service and thereafter following service, for which there were no records, and cervical DDD was not diagnosed in service. The examiner stated that it cannot, therefore, be assumed to have arisen in service and because interceding factors/injuries following service cannot be excluded. Moreover, this examiner did not provide adequate rationales as to whether the Veteran's cervical spine disorder was etiologically related to his service-connected DDD of the thoracolumbar spine. Thus, this claim must be remanded for an addendum medical opinion to clarify and expound on this examiner's opinions. 

In May 2015 and October 2015 VA examination reports for the Veteran's bilateral hip disorder, he was diagnosed with bilateral osteoarthritis and DDD in the hips. Although the May 2015 VA examiner determined that his service-connected DDD of the thoracolumbar spine did not cause his bilateral hip disorder, neither examiner addressed whether the bilateral hip disorder was aggravated by his service-connected DDD of the thoracolumbar spine. Thus, the claim must be remanded for an addendum medical opinion.

The Veteran should undergo another VA examination for his left knee disorder claim. The February 2010 VA examiner determined that it was more likely than not that his left knee meniscal injury was not related to his time in the military because he only had problems with patellar syndrome in service, which typically resolved over time and did not predispose an individual to other injuries to the knee joint itself. This examination is inadequate because it did not consider all of the relevant service treatment records for the Veteran's left knee, including an October 1979 chronological record of medical care noting an assessment of a strain of the left knee and an old meniscal tear. Thus, a new VA examination is warranted for the left knee disorder.

Other development is directed below, and the case is REMANDED for the following action:

1. RETURN THE FILE TO THE EXAMINER WHO CONDUCTED THE OCTOBER 2015 EXAMINATION OF THE CERVICAL SPINE. If that examiner is no longer available, have the file reviewed by an equally qualified examiner. If further examination is required, schedule the Veteran for such examination. 

The examiner must specifically state whether the Veteran's cervical spine disorder was CAUSED OR AGGRAVATED (I.E., WORSENED) BY MILITARY SERVICE OR THE SERVICE-CONNECTED DDD OF THE THORACOLUMBAR SPINE DISABILITY. The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

* October 2015 VA medical opinion disability benefits questionnaire (DBQ) that contains conflicting and insufficient rationales as to the etiology of the cervical spine disorder. 

2.  RETURN THE FILE TO THE EXAMINER WHO CONDUCTED THE OCTOBER 2015 EXAMINATION OF THE BILATERAL HIP DISORDER. If that examiner is no longer available, have the file reviewed by an equally qualified examiner. If further examination is required, schedule the Veteran for such examination. 

The examiner must specifically state whether the Veteran's bilateral hip disorder was CAUSED OR AGGRAVATED (I.E., WORSENED) BY THE SERVICE-CONNECTED DDD OF THE THORACOLUMBAR SPINE DISABILITY. The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

* May 2015 and October 2015 VA examination reports discussing the current, separate diagnoses of osteoarthritis and DDD in both hips, but not addressing whether this disorder was AGGRAVATED by the Veteran's service-connected DDD of the thoracolumbar spine.

3. Schedule the Veteran for a VA examination with an appropriate examiner to assess his current left knee disorder and diagnoses, including a left knee meniscal tear, and to obtain an opinion as to the etiology of any such symptoms and diagnoses. The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of these records. 

The examiner must specifically state whether the left knee meniscal tear is related to or caused by his military service. The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

* June 1977, September 1977, November 1977, March 1978, and April 1978 service treatment records noting symptoms in the left knee. 

* October 1979 chronological record of medical care in which the Veteran complained of jamming and injuring his left knee on several occasions and in which the medical professional assessed him as having a strain of the left knee and an old meniscal tear.

4. After completing all indicated development above, readjudicate the cervical spine, bilateral hip, and left knee claims. If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) must be furnished to the Veteran and his representative, and they must be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


